Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 02/07/2022.

Status of Claims
3.         Claims 1-12 are pending in this application.
            Claims 1-12 are currently amended.

Claim Interpretation 
4.       It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Examiner’s Statement of Reasons for Allowance
5.         Claims 1-12 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
wherein the controller obtains character information from image data; wherein the controller determines whether the obtained character information satisfies a predetermined condition, wherein the controller specifies a storage destination based on first character information that has been obtained from first image data and that satisfies the predetermined condition and performs a process for storing the first image data in the specified storing destination, and wherein the controller controls the display to display first information corresponding to second image data from which second character information not satisfying the predetermined condition has been obtained and second information indicating error based on the obtained second character information.” along with all the other limitations as required by independent claim 1.

Regarding Claim 11:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“obtaining character information from image data; determining whether the obtained character information satisfies a predetermined condition; specifying a storage destination based on first character information that has been obtained from first image data and that satisfies the predetermined condition and performing a process for storing the first image data in the specified storing destination; and controlling a display to display first information corresponding to second image data from which second character information not satisfying the predetermined condition has been obtained and second information indicating error based on the obtained second character information.” along with all the other limitations as required by independent claim 11.


The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“obtaining character information from image data; determining whether the obtained character information satisfies a predetermined condition; specifying a storage destination based on first character information that has been obtained from first image data and that satisfies the predetermined condition and performing a process for storing the first image data in the specified storing destination; and controlling a display to display first information corresponding to second image data from which second character information not satisfying the predetermined condition has been obtained and second information indicating error based on the obtained second character information.” along with all the other limitations as required by independent claim 12.

7.       It follows that claims 2-10 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEIL R MCLEAN/Primary Examiner, Art Unit 2677